                        IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF MISSISSIPPI
                                GREENVILLE DIVISION

WILLIE J. JACKSON                                                                    APPELLANT

V.                                                      CIVIL ACTION NO. 4:19CV00031-NBB

GUARANTY BANK & TRUST COMPANY                                                           APPELLEE


                                    ORDER FOR BRIEFING

       This cause comes before the court upon the appellee’s motion to strike and to dissolve

TRO. The appellant asserts that the loan repayment schedule set forth in the bankruptcy court’s

order of February 15, 2019, which is the subject of this appeal, ultimately results in his “being

forced to pay [the] November [payment] again.” The appellant submitted an excerpt of his

banking transaction history which does appear to reflect that he made his November 2018

payment of $3500.00 in two installments – a payment of $1500.00 on December 7, 2018, and a

payment of $2000.00 on December 10, 2018. Said payments appear to have been made within

the grace period allowed by the agreements existing between the parties at that time.

       The bankruptcy court’s order which is the subject of this appeal sets forth a repayment

schedule to correct the appellant’s loan delinquency over a period from March 1, 2019, to June 3,

2019. The total amount to be repaid during this period in accordance with the terms of the

bankruptcy court’s order and as set forth therein amounts to $24,735.00. The order also directs,

in addition to this amount, “[t]hat the June 2019 payment of $3500.00 (due under contract on or

before June 15, 2019), and all subsequent monthly payments due thereafter, shall be paid” in
accordance with the terms of the agreements between the parties. In other words, with the June

2019 payment,1 the appellant should be back on schedule with his loan delinquency resolved.

        The $24,735.00 sum reflects seven (7) payments of $3500.00 and an additional $235.00

which reflects a shortage owed by the appellant for his October 2018 loan payment paid over the

course of November 8, 9, and 13, 2018. As the record before the court reflects that the appellant

made his November 2018 payment on December 7 and 10, 2018, the payments owed by the end

of the period contemplated by the bankruptcy court’s order – that is, June 3, 2019 – would be

December 2018 through May 2019 – that is, six [6] payments, not seven. According to the

bankruptcy court’s order, the regular June 2019 payment (due by June 15) would appear to have

the appellant back on his regular schedule with the delinquency paid in full.

        Based on the above calculations, it appears to the court that there is at least a possibility

that the appellant is indeed being required to pay his “November payment” twice. The court is

unconcerned with the month designations of these payments. It is only concerned with the fact

that a possible clerical error may have been made in the drafting of the bankruptcy court’s order

which results in the appellant ultimately being required to pay $3500.00 more than he owes.

        Simply put, the court finds, from the very scant record before it, that the bankruptcy

court’s order may contain a clerical error which should be corrected. The appellant has

successfully raised this issue for the time being, and the court is only interested in the bank’s

explanation to the contrary, if it has one. The matter is a simple question which should be

resolved with a simple answer without the necessity of a court hearing. As of this filing,

however, the bank has failed to offer a substantive argument on the matter, instead choosing to

attack the appeal on procedural grounds, i.e., arguing that the appellant’s brief is insufficient and


1
  To be clear, the court here refers to the regular June 2019 payment due on June 15, 2019, not the last remaining
arrearage to be paid by June 3, 2019.

                                                        2
should be stricken. No explanation resolving the appellant’s contention has been presented by

the appellee.

       As the court noted in its March 27, 2019 order granting the appellant’s TRO, “the matter

is far from clear.” The record before the court is limited, and the appellant’s argument is indeed

lacking. The appellee bank may be able to elucidate this matter quite easily and explain to the

court’s satisfaction what appears to be the bankruptcy court’s requirement of an additional

$3500.00 payment on the part of the appellant.

       The court does not address at this time the apparent arrearage that continues to

accumulate as the appellant, according to the appellee, fails to meet the payment deadlines set

forth in the bankruptcy court’s order. If the present matter is resolved in the appellant’s favor,

however, the appellant should expect and is hereby put on notice that he will be afforded a very

limited time period (no more than ten (10) days) within which to cure the total delinquency

calculated at the time this court issues an order resolving the matter addressed herein.

       The court is unpersuaded by the appellant’s argument suggesting that he should be

afforded relief based on his allegation that the bank initially attempted to foreclose on his

property without a lift of the automatic stay. That argument is now moot, as the initial and

subsequent foreclosure attempts have been temporarily enjoined and because the bankruptcy

court’s order which is the subject of this appeal specifically provided that the automatic stay

would be “immediately lifted and terminated as to Guaranty and its collateral” without further

court action upon the appellant’s failure to make the payments owed as set forth in said order.

Such a provision was not improper and will carry forward in the event the matter addressed

herein is resolved in the appellant’s favor.




                                                  3
       The court will deny the appellee’s motions to strike and to dissolve TRO at this time and

afford the appellee an opportunity to file a brief addressing the simple issue outlined above. The

appellee is granted seven days from this date to file its brief. The TRO enjoining the foreclosure

of the appellant’s property is extended until further order.

       SO ORDERED AND ADJUDGED this 10th day of May, 2019.


                                                      /s/ Neal Biggers
                                                      NEAL B. BIGGERS, JR.
                                                      UNITED STATES DISTRICT JUDGE




                                                  4
